DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims file on 6/30/2020 where claims 1-15 are pending and ready for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The information disclosure statement (IDS) submitted on 6/30/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 6, and 9 are rejected under 35 USC 103 as being unpatentable over Kruglikov (US 2013/0204927) in view of Birrittella (US 2015/0222533)
The Examiner notes Kruglikov is incorporated in the Applicant’s IDS submitted on 6/30/2020
Regarding claim 1, Kruglikov discloses a method, comprising:
capturing, at a device driver level of a virtual machine (VM), a component for which to provide remote access (Kruglikov;
see e.g. [0010] “ ... remote access to a GUI, such as a virtual desktop interface ... executes a virtual machine (VM) ...”
see e.g. [0011] “ VM 110 ... virtual graphics processing unit (VGPU) stack 120 that is associated with VM 110 ... a graphics driver ... which may be included in VM 110 ..”
see e.g. [0039] “ ...  communicating with server 105 using a mobile data (e.g. 3G or 4G) network ...” see e.g. [0023], [0024]);
converting the component to an Internet protocol (IP) stream (Kruglikov;
see e.g. [0005] “ ... encodes the rendered display ...”, [0019], [0022], [0023]
The Examiner notes Kruglikov teaches the utilization of networks (e.g. 3g and 4G which support IP streams and/or flows;
see e.g. [0039] “ ...  communicating with server 105 using a mobile data (e.g. 3G or 4G) network ...”); and
 providing, independently of an operating system (OS) of the VM, the remote access to a display device using the IP stream. (Kruglikov; Kruglikov teaches a VM may include an additional guest operating system in order for any processes or steps to be independent of the operating system of the VM;
see e.g. [0010] “ ... a guest operating system executed within the VM ...”
see e.g. Fig. 1 illustrating an IP stream being displayed on client device 115 with view screen 135;
see e.g., [0014] “Client 115 receives the encoded display updates  ... displayed at a view screen 135 of client 115
see e.g. [0008], [0009],[0011]).
As evidence of the rationale above, Birrittella in analogous art discloses:
IP streams (Birrittella; Birrittella teaches  the generation of IP packet streams by VMs to disseminate data;
 see e.g. [0411] “ ... IP packet stream would be generated .. VM ......”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kruglikov with Birrittella’s IP packet stream generation scheme. The motivation being the combined invention provides for increased efficiencies in disseminating data to client devices.
Regarding claim 3, Kruglikov in view of Birrittella disclose the method of claim 1, further comprising receiving information from the display device in response to providing the remote access to the display device (Kruglikov; see e.g. Fig. 1 illustrating client device 115 and server 105 exchanging data (i.e. client response data) resulting in the server generating display updates;
see e.g. [0008] “ ... VDI ...  display updates ...”
see e.g. [0002] “ ... user inputs ... at the client device may be transmitted to the server for input into applications or other software running at the server”)
Regarding claim 6, Kruglikov discloses a controller comprising a processing resource in communication with a memory resource including instructions executable to:
convert output from components of a virtual machine (VM) to an internet protocol (IP) stream using a virtual device driver of the VM (Kruglikov;
see e.g. [0005] “ ... encodes the rendered display ...”, [0019], [0022], [0023]
The Examiner notes Kruglikov teaches the utilization of networks (e.g. 3g and 4G which support IP streams and/or flows;
see e.g. [0039] “ ...  communicating with server 105 using a mobile data (e.g. 3G or 4G) network ...”); and
display to a display device the converted output using the virtual device driver(Kruglikov; 
see e.g. Fig. 1 illustrating an IP stream being displayed on client device 115 with view screen 135;
see e.g., [0014] “Client 115 receives the encoded display updates  ... displayed at a view screen 135 of client 115
see e.g. [0008], [0009],[0011]).
As evidence of the rationale above, Birrittella in analogous art discloses:
IP streams (Birrittella; Birrittella teaches the generation of IP packet streams by VMs to disseminate data;
 see e.g. [0411] “ ... IP packet stream would be generated .. VM ......”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kruglikov with Birrittella’s IP packet stream generation scheme. The motivation being the combined invention provides for increased efficiencies in disseminating data to client devices.

Regarding claim 9, Kruglikov in view of Birrittella disclose the controller of claim 6, wherein the instructions are executable to communicate the IP stream via a VM channel (Kruglikov;
see e.g. [0025]  “ ... communication channel ... network socket ...”).
Regarding claim 10, Kruglikov in view of Birrittella disclose the controller of claim 6, wherein the instructions are executable to display the converted output independent of an operating system (OS) associated with the VM Kruglikov; Kruglikov teaches a VM may include an additional guest operating system in order for any processes or steps to be independent of the operating system of the VM;
see e.g. [0010] “ ... a guest operating system executed within the VM ...”

Claim 2 is rejected under 35 USC 103 as being unpatentable over Kruglikov in view of Birrittella and in further view of Lin (US 2017/0079033)
Regarding claim 2,   Kruglikov in view of Birrittella disclose the method of claim 1, and further comprising providing the remote access via a VM channel (Kruglikov; see e.g. [0005] “ ... communication channel ...”) but Kruglikov does not expressly disclose a 5G connection to the display device.
However in analogous art Lin discloses:
a 5G connection to the display device (Lin; 
see e.g [0037] “ ... a base station 5g network ...”
see e.g. [0109] “ ... a VDI (Virtual Desktop Infrastructure) ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kruglikov with Lin’s utilization of 5g. The motivation being the combined solution provides for one of ordinary skill in the art the ability to reap the benefits of 5g networking.



4 is rejected under 35 USC 103 as being unpatentable over Kruglikov in view of Birrittella and in further view of Yoon (US 2018/0012569)
Regarding claim 4, Kruglikov in view of Birrittella disclose the method of claim 1, further comprising providing the remote access to the display device (Per claim 1), Kruglikov does not expressly disclose  independently of an OS of the display device
However in analogous art Yoon discloses:
independently of an OS associated with the display device (Yoon;
see e.g. [0049] “ ... the on-screen display driver 260 may be a component independent of, and not a part of, the thin client operating system ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kruglikov with Yoon’s client driver scheme. The motivation being the combined invention provides for increased efficiencies in displaying IP streams to client devices.
Claim 5 is rejected under 35 USC 103 as being unpatentable over Kruglikov in view of Birrittella and in further view of Krishnamurthy (US 9,934,046)
Regarding claim 5, Kruglikov in view of Birrittella disclose the method of claim 1, Kruglikov does not expressly disclose further comprising sending the IP stream to a micro OS of the display device.
However in analogous art Krishnamurthy discloses:
micro OS of the display device (Krishnamurthy;;
see e.g. Column 6, Lines 25 – 27 “ ... micro-kernels are stored ... on mobile device ...”
see e.g. Claim 15 “ ... a micro-kernel operating system ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art to modify Kruglikov with Krishamurthy’s utilization of micro operating system. The motivation being the combined solution provides for increased efficiencies in the provisioning and utilization of IP streams.
Kruglikov in view of Birrittella and in further view of Krishnamurthy disclose:
further comprising sending the IP stream to a micro OS of the display device (The combined solution provides for the transmittal of IP streams to be subsequently processed by an micro OS of the display device)
Claim 7 is rejected under 35 USC 103 as being unpatentable over Kruglikov in view of Birrittella and in further view of An (US 2018/0260351)
Regarding claim 7, Kruglikov in view of Birrittella disclose  the controller of claim 6, however Kruglikov does not address conventional virtual USB infrastructure and therefore does not expressly disclose further comprising instructions executable to convert Universal Serial Bus (USB) output associated with the VM to the IP stream using the virtual device driver.
However in analogous art An discloses:
convert Universal Serial Bus (USB) output associated with the VM to the IP stream using the virtual device driver (An; An teaches a virtualized platform supporting remote client devices comprising and where the virtualized platform includes virtual USB peripheral controller which is readily able to encode commands to be transmitted over a network;
see e.g. Fig. 2 [0006] “ ... virtual USB peripheral controller in a virtualized computing environment”
see e.g. Fig. 4 illustrating “Virtual USB Peripheral Controller”
see e.g. Fig. 3 comprising resources to process USB requests associated with a virtualization platform supporting a remote client device;
see e.g. Fig, 3 Step 304 “Intercept USB data access request”
see e.g. Fig. 3, Step 308 “Generate USB data response based on customized process”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kruglikov with An’s virtualized USB platform. The motivation being the combined solution provides for increased efficiencies in supporting client applications.
Claim 7 is rejected under 35 USC 103 as being unpatentable over Kruglikov in view of Birrittella and in further view of Doucette (US 8,861,875)
Regarding claim 7, Kruglikov in view of Birrittella disclose  the controller of claim 6, however Kruglikov does not address conventional virtual USB infrastructure and therefore does not expressly disclose further comprising instructions executable to convert Universal Serial Bus (USB) output associated with the VM to the IP stream using the virtual device driver.
However in analogous art Doucette discloses:
 (Doucette; Doucette teaches a client device interacts with a remote server/host in a virtualized environment supporting USB related services;
see e.g. Column 6, Lines 29 - 46 “ .. Fig. 1, including remote computing session management ... USB over IP protocol stack  ...”
see e.g. Column 6, Lines 47 – 58  “ .. a network interface 116 provides compatibility with the network 140 by executing a reliable protocol stack such as Transmission Control Protocol (TCP)/IP ...”
see e.g. Column 7, Lines 20 - 29 “ ... USB codec ... USB Request Block (URB) format used in USB-over-IP protocols ... These codec functions and communication protocols are complementary to related codec functions and communication protocols executed by host computer 110 ...”
see e.g. Column 4, Lines 15 – 41 “In a virtualized operating system environment ... commercially available hypervisor products ... virtualized application environments ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kruglikov with Doucette’s virtualized USB platform. The motivation being the combined solution provides for increased efficiencies in supporting client applications.


Claim 8 is rejected under 35 USC 103 as being unpatentable over Kruglikov in view of Birrittella and in further view of Puranik (US 2017/0357528)
Regarding claim 8, Kruglikov in view of Birrittella disclose the controller of claim 6, Kruglikov does not expressly disclose further comprising instructions executable to convert sensor output associated with the VM to the IP stream using the virtual device driver.
However in analogous art Puranik discloses:
to convert sensor output associated with the VM (Purankik; Puranik teaches a virtualized environment comprising VMs with conventional codecs to encode sensor data;
see e.g. [0026] “ ...VMs .. specialized processors implement ting a computer program for encoding and/or decoding (CODEC) ... sensors ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kruglikov with Puranik’s CODEC scheme. The motivation being the combined invention provides for increased efficiencies for data transformation.
Kruglikov in view Birrittella and in further view of Puranik disclose:
further comprising instructions executable to convert sensor output associated with the VM to the IP stream using the virtual device driver (The combined invention provides for IP streams comprising encoding sensor data via Puranik’s codec)


Claims 11 and 13 are rejected under 35 USC 103 as being unpatentable over Kruglikov in view of Ratner (US 2018/0295375) and in further view of Birrittella
Regarding claim 11, Kruglikov discloses a controller comprising a processing resource in communication with a memory resource including instructions executable to:
convert output from a first virtual machine (VM) driver associated with a first operating system (OS) to an IP stream using a first virtual device driver (Kruglikov;
see e.g. [0011] “ VM 110 ... virtual graphics processing unit (VGPU) stack 120 that is associated with VM 110 ... a graphics driver ... which may be included in VM 110 ... guest OS”
see e.g. [0005] “ ... encodes the rendered display ...” see e.g. [0023], [0024], [0019]
see e.g. [0039] “ ...  communicating with server 105 using a mobile data (e.g. 3G or 4G) network ...” see e.g. Fig. 1
The Examiner notes the networks explicitly taught by Kruglikov are readily able to transport IP traffic resulting in an IP stream);
convert output from a second VM driver associated with a second OS to the IP stream using the second virtual device driver (Kruglikov;  The conversion infrastructure in Fig.1 is a logic diagram illustrating a VM. A multitude of VMs (i.e. a second VM with a second guest OS)) is readily able to participate in IP Stream conversion;
see MPEP 2144.04:VI “REVERSAL,DUPLICATION, OR REARRANGMENT OF PARTS” B”DUPLICATION OF PARTS “ ... the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced”
see e.g. [0011] “ VM 110 ... virtual graphics processing unit (VGPU) stack 120 that is associated with VM 110 ... a graphics driver ... which may be included in VM 110 ... guest OS”
see e.g. [0005] “ ... encodes the rendered display ...” see e.g. [0023], [0024], [0019]
see e.g. [0039] “ ...  communicating with server 105 using a mobile data (e.g. 3G or 4G) network ...” see e.g. Fig. 1
The Examiner notes the networks explicitly taught by Kruglikov are readily able to transport IP traffic resulting in an IP stream); and
display to a display device, simultaneously and independently of the first and the second OSes, the converted first and second outputs using the first and the second virtual device drivers (Kruglikov; Subsequent to encoding the IP stream, the IP stream is delivered to a client device for display;
see e.g. Fig. 1 illustrating an IP stream being displayed on client device 115 with view screen 135;
see e.g., [0014] “Client 115 receives the encoded display updates  ... displayed at a view screen 135 of client 115).
As evidence of the above rationale, Ratner discloses:
first and second virtual machines ( Ratner; Ratner within the context of encoding teaches the utilization of multiple virtual machines;
see e.g. [0200] “ ... Although the encoding device 1502 is referred to herein in the singular, the encoding device 1502 may be implemented in multiple instances, distributed across multiple computing devices, instantiated within multiple virtual machines ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kruglikov with Ratner’s VM scheme. The motivation being the combined solution provides for one of ordinary skill in the art to utilize multiple VMs to generate IP streams and reinforces the validity of MPEP 2144.04 “Duplication of Parts”
As evidence of the rationale above, Birrittella in analogous art discloses:
IP streams (Birrittella; Birrittella teaches  the generation of IP packet streams by VMs to disseminate data;
 See e.g. [0411] “ ... IP packet stream would be generated .. VM ......”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kruglikov with Birrittella’s IP packet stream generation scheme. The motivation being the combined invention provides for increased efficiencies in disseminating data t client devices.
Regarding claim 13, Kruglikov in view of Ratner and in further view of Birrittella disclose the controller of claim 11, further comprising instructions executable to provide remote access of the controller to the display device using the IP stream (Kruglikov; Kruglikov teaches the technological environment supports remote access via 3G and 4G networks in order for the display device to communicate to the controller which generates subsequent display updates for the display device;
see e.g. [0039] “ ...  communicating with server 105 using a mobile data (e.g. 3G or 4G) network ...”
see e.g. [0002] “ ... user inputs ... at the client device may be transmitted to the server for input into applications or other software running at the server”
see e.g. [0010] “ ... display graphical elements, such as windows, fields, icons, images, and input controls (e.g. buttons), of the GUI ...”
see e.g. [0021], [0025], [0028], [0034])
Claim 12 is rejected under 35 USC 103 as being unpatentable over Kruglikov in view of Ratner and in further view of Birrittella and in further view of Yoon (US 2018/0012569)
Regarding claim 12, Kruglikov in view of Ratner and in further view of Birrittella  disclose the controller of claim 11, further comprising instructions executable to display the converted first and second outputs using the first and the second virtual device drivers (Per claim 11) however Kruglikov does not expressly disclose independently of an OS associated with the display device.
However in analogous art Yoon discloses:
independently of an OS associated with the display device (Yoon;
see e.g. [0049] “ ... the on-screen display driver 260 may be a component independent of, and not a part of, the thin client operating system ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kruglikov with Yoon’s client driver .

Claim 14 is rejected under 35 USC 103 as being unpatentable over Kruglikov in view of Ratner and in further view of Birrittella and in further view of Jeong (US 8,661,360)
Regarding claim 14, Kruglikov in view of Ratner and in further view of Birrittella disclose   the controller of claim 11, further comprising the instructions executable to provide the remote access (Per claim 11) but does expressly disclose to a VM located on the display device.
However in analogous art Jeong discloses:
a VM located on the display device (Jeong; Jeong teaches local VMs on client devices facilitating displays and/or screens;
see e.g. Fig. 3 comprising VM screen render 331;
see e.g., Fig. 1 comprising VM Home screens;
see e.g. Column 6, Lines 18 – 27 “ ... virtual machine monitor 320 ... supports a plurality of VMs ...  video output device for the foreground VM”
see .e.g. Column 14, Lines 4 – 14 “ ... terminal device ..mobile devices .. cellular phone ... desktop PC ...” )
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kruglikov with Jeong’s VM display .
Claim 15 is rejected under 35 USC 103 as being unpatentable over Kruglikov in view of Ratner and in further view of Birrittella and in further view of Lin
Regarding claim 15, Kruglikov in view of Ratner and in further view of Birrittella disclose the controller of claim 11, further comprising instructions executable to compress the IP stream based on a networking condition (Kruglikov; Kruglikov teaches monitoring bandwidth with the intent of influencing encoding (i.e.. compression) for networks comprising 3G and 4G; see e.g. [0025], [0030], [0033]) but does not address 5g networks and therefore does not expressly disclose
an associated 5G network
However in analogous art Lin discloses:
an associated 5G network
 (Lin; 
see e.g [0037] “ ... a base station 5g network ...”
see e.g. [0109] “ ... a VDI (Virtual Desktop Infrastructure) ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kruglikov with Lin’s utilization of 5g. The motivation being the combined solution provides for one of ordinary skill in the art the ability to reap the benefits of 5g networking.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sheldon (US 2016/0078585): Provides one of ordinary skill in the art to implement service independent of an operating system of a virtual machine.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.